DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "atypical stiffener" in claims 1-8 is a relative term which renders the claim indefinite.  The term "atypical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "wide clearances" in claim 4 is a relative term which renders the claim indefinite.  The term "wide" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "narrow clearances" in claim 4 is a relative term which renders the claim indefinite.  The term "narrow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "close" in claim 5 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "remote" in claim 5 is a relative term which renders the claim indefinite.  The term "remote" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "wide tunnel" in claim 7 is a relative term which renders the claim indefinite.  The term "wide" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is it wider relative to?
The term "narrow tunnel" in claim 7 is a relative term which renders the claim indefinite.  The term "narrow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is it narrower relative to?
The term "narrow vertical groove" in claim 8 is a relative term which renders the claim indefinite.  The term "narrow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is it narrower relative to?
The term "wide vertical groove" in claim 8 is a relative term which renders the claim indefinite.  The term "wide" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is it wider relative to?
The term "narrow rod" in claim 8 is a relative term which renders the claim indefinite.  The term "narrow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is it narrower relative to?
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arayashiki et al. (JP2011-5738 of record with reference to examiner provided machine translation) hereinafter Arayashiki.
Regarding claim 1, Arayashiki teaches:
An injection molding apparatus for inserting an insert (Fig 3-5: molding apparatus 41; [0044]) including an upper mold provided with an upper core (Fig 3-5: upper die 43, upper mold cavity 84) and an under mold provided with an under core (Fig 3-5: lower mold 42, positioning core 44) for manufacturing an injection molding product by receiving synthetic resin melt and curing in a state in which the insert whose size is not constant is inserted (Fig 3-5: magnet/insert member 22; [0027]), the injection molding apparatus comprising:
an elastic clamper device supported by the under mold (Fig 3-5: positioning mechanism 44; [0028]), embedded in the under core ([0028]), interlocked with a size of the insert (Fig 6), and elastically pressurizing a first side and a second side of the insert to hold the insert to be inserted into a predetermined position between the upper core and the under core by the elastic clamper device when the synthetic resin melt is introduced ([0043-0044]).
Arayashiki does not explicitly teach an atypical stiffener.  However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim 
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 2, Arayashiki teaches the apparatus of claim 1.
Arayashiki further teaches wherein the elastic clamper device includes a first side elastic clamper elastically pressing the first side of the atypical stiffener and a second side elastic clamper elastically pressing the second side of the atypical stiffener to elastically press the atypical stiffener between the first side elastic clamper and the second side elastic clamper (Fig 3-5: arm portion 73; [0043-0044]).
Regarding claim 3, Arayashiki teaches the apparatus of claim 2.
Arayashiki further teaches wherein each of the first side elastic clamper and the second side elastic clamper include: a vertical supporter mounted and erected on the under mold (Fig 3-5: base core 61); and a horizontal elastic bundle mounted on an upper end portion of the vertical supporter and embedded in the under core to elastically pressurize the first side and the second side of the atypical stiffener between the first side elastic clamper and the second side elastic clamper (Fig 3-5: elastic member 62).
Regarding claim 4, Arayashiki teaches the apparatus of claim 3.
Arayashiki further teaches wherein each vertical supporter of the first side elastic clamper and the second side elastic clamper is erected to be inclined from a lower end portion of the under mold toward an upper end portion of the under mold so that the horizontal elastic bundle of the first side elastic clamper and the horizontal elastic bundle of the second side elastic clamper are configured to elastically pressurize the insert by the first side elastic clamper and the second side elastic clamper in upper wide and lower narrow clearances while the horizontal elastic bundle of the first side elastic clamper and the horizontal elastic bundle of the second side elastic clamper are in the under core (Fig 3-9: inclined surface 67; [0038-0044]).
Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Arayashiki teaches the apparatus of claim 4.
Arayashiki does not teach wherein the elastic clamper device further include a tilt bracket connected at a middle end portion of the under mold and including inclination holes which are obliquely formed at a predetermined angle such that the inclination holes are close at lower portions of the inclination holes and remote at upper portions of the inclination holes.
Claim 6 is indicated for allowable subject matter due to dependency on claim 5.
Regarding claim 7, Arayashiki teaches the apparatus of claim 4.
Arayashiki does not teach wherein each horizontal elastic bundle of the first side elastic clamper and the second side elastic clamper includes: a fixed bundle embedded in the under core and including: a wide tunnel fixed at the upper end portion of the vertical supporter; a narrow tunnel connected to a first side of the wide tunnel; and a screw groove connected to a second side of the wide tunnel; and a stopper formed between the narrow tunnel and the wide tunnel toward the atypical stiffener, an elastic pin slidably mounted in the wide tunnel and moving back and forth along the wide tunnel and including a limiting jaw covering the stopper, and elastically pressing a side of the atypical stiffener interlocked with a size of the atypical stiffener via the narrow tunnel, an elastic member inserted into the wide tunnel and elastically pushing the elastic pin, and a wrench bolt screwed to a portion of the screw groove to support the elastic member.
Claim 8 is indicated for allowable subject matter due to dependency on claim 7.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743